DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are ALLOWED.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The reason for allowance of claims 1-20 in the instant application is because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:
storing a first plurality of digital electronic records for a first entity in an electronic digital storage device, the first plurality of digital electronic records comprising a plurality of expense records each identifying a plurality of past post-approved transactions by the first entity that have been processed as employee expenses; 
storing a second plurality of digital electronic records for the first entity in the electronic digital storage device, the second plurality of digital electronic records comprising a first plurality of invoice records each identifying a plurality of past pre-approved transactions by the first entity that have been processed using an enterprise procurement workflow in the e-procurement system; 
using a first machine learning system, normalizing the first plurality of digital electronic records to one or more pre-defined categories, the one or more predefined categories including a possible pre-approved category and a non-possible pre-approved category, the possible pre-approved category indicating one or more possibly procurable expenses;
using the first machine learning system, determining that a subset of the first plurality of digital electronic records corresponds to the possible pre-approved category; 
in response to determining that the subset of the first plurality of digital electronic records corresponds to the possible pre-approved category:
using a second machine learning system, matching one or more particular digital electronic records of the subset of the first plurality of digital electronic records with one or more records of the second plurality of digital electronic records;
causing displaying, on a client computing device, digital electronic data identifying transactions corresponding to the one or more particular digital electronic records as potential pre-approved transactions, the potential pre-approved transactions being capable of processing as procurement transactions by the first entity using an enterprise procurement workflow in the e-procurement transactions by the first entity using an enterprise procurement workflow in the e-procurement system, the displaying including first and second numeric values respectively specifying a first total cost of the first plurality of digital electronic records and a second total cost of the one or more particular digital electronic records.

The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC 101
As stated in the Final Rejection dated December 20, 2021, Claims 1 and 11 provide "machine learning systems ... provide improvements to record matching through computation of similarity values in vectorized record descriptions" and "provide a technical solution to a technical problem through the practical application of machine learning systems in a unique manner." Id., [0096]. Here, "[b]y initially comparing past post-approved transaction records with past pre-approved transaction records of the same entity, the system is able to reduce the number of comparisons that need to be made to match records." Id., [0055]. In addition, the system "further reduces the processing power and time required to match past post-approved transaction records of a first entity with past pre- approved transaction records of a plurality of other entities by intelligently reducing the number of past pre-approved transaction records of the plurality of other entities while keeping high information fidelity." Id., [0057]. Therefore, the claims integrate the judicial exception into a practical application.

35 USC 103
US Pat Pub 2010/0017316 “Joseph” discloses creating an expense report automatically by using transactions, business rules and profile information stored by a payment processor. The payment processor streamlines and automates the end-to-end expense reporting and reimbursement processes for a company. The review, submission, approval, payment, tracking and reporting associated with employee expense reporting are accomplished by the payment processor through automated, no-touch (or minimal touch) processes.  Joseph fails to disclose normalizing a first plurality of digital electronic records to one or more pre-defined categories including a possible pre-approved category that indicates one or more possibly procurable expenses, determining that a subset of the first plurality of digital electronic records corresponds to the possible pre-approved category, displaying digital electronic data identifying transactions corresponding to the one or more particular digital electronic records as potential pre-approved transactions.  The displaying including first and second numeric values respectively specifying a first total cost of the first plurality of digital electronic records and a second total cost of the one or more particular digital electronic records.

US Pat Pub 2016/0078566 “Farrell” teaches adaptive expense processing and management include receiving and generating expense data objects, performing one or more expense processing and/or management procedures, adjusting/updating expense data from a first set to a second set for use in an autonomous expense procedure, and generating one or more additional or subsequent expense data objects based on the second set of expense data.  Farrell fails to teach normalizing a first plurality of digital electronic records to one or more pre-defined categories including a possible pre-approved category that indicates one or more possibly procurable expenses, determining that a subset of the first plurality of digital electronic records corresponds to the possible pre-approved category, displaying digital electronic data identifying transactions corresponding to the one or more particular digital electronic records as potential pre-approved transactions.  The displaying including first and second numeric values respectively specifying a first total cost of the first plurality of digital electronic records and a second total cost of the one or more particular digital electronic records.

US Pat Pub 2003/0184588 “Lee” teaches evaluating and selecting suppliers for procurement, includes structuring supplier information on a visual interface of a display, and providing an analysis capability for facilitating evaluation and selection of one or more suppliers for buying goods and services.  Lee  fails to teach normalizing a first plurality of digital electronic records to one or more pre-defined categories including a possible pre-approved category that indicates one or more possibly procurable expenses, determining that a subset of the first plurality of digital electronic records corresponds to the possible pre-approved category, displaying digital electronic data identifying transactions corresponding to the one or more particular digital electronic records as potential pre-approved transactions.  The displaying including first and second numeric values respectively specifying a first total cost of the first plurality of digital electronic records and a second total cost of the one or more particular digital electronic records.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687